DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, none of the prior art of record specifies or makes obvious an apparatus comprising: 
a plurality of detectors which surround at least a portion of the finger structure; and 
a capacitor having a plurality of conductive lines separated by a dielectric material, wherein the capacitor is connected to the detectors and the finger structure, in combination with the other claimed elements. 
Regarding claim 10, none of the prior art of record specifies or makes obvious an apparatus comprising: a method comprising: 
receiving, at a plurality of detectors and a finger structure, first electromagnetic waves; generating, by the plurality of detectors, a current based on the first electromagnetic waves; 
storing, by a capacitor, charge based on the current; 
applying, by the capacitor, a voltage across the finger structure having a plurality of conductive lines, wherein at least two of the plurality of conductive lines are separated by an electromagnetically sensitive material, and wherein the voltage produces an electric field across the finger structure; and 
emitting, by the finger structure, second electromagnetic waves based on the first electromagnetic waves and the electric field, wherein free carriers in the electromagnetic sensitive 
Regarding claim 15, none of the prior art of record specifies or makes obvious a system comprising: 
wherein downhole tool comprises an electromagnetic wave converter having: 
a plurality of detectors which surround at least a portion of the finger structure; and 
a capacitor having a plurality of conductive lines separated by a dielectric material, wherein the capacitor is connected to the detectors and the finger structure; and 
wherein the electromagnetic wave converter is to emit, as part of formation evaluation, second electromagnetic waves into the formation based on the first electromagnetic waves from the electromagnetic wave source, in combination with the other claimed elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2019/0078933 (Dardonna) discloses an interdigitated electrodes with radiation sensitive material in the space between.
US 6049080 (Ito) discloses interdigitated electrodes with radiation sensitive material in between.
US 2009/0262766 (Chen) discloses a THZ detector that emits radiation
US 7,847,254- disclose a THZ emitter

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE S. KIM/Primary Examiner, Art Unit 2884